Citation Nr: 9916236	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in pertinent part, continued the 
10 percent disability rating for the veteran's service-
connected COPD.

The Board notes that the veteran also initiated appeals on 
the issues of an earlier effective date for the award of 
service connection for arthritis of the lumbar spine, COPD 
and tinnitus and for an increased evaluation of his service-
connected arthritis of the lumbar spine.  However, no appeal 
on these issues was perfected because no substantive appeal 
was timely filed.  In July 1998, the RO informed the veteran 
of its decision finding the substantive appeal as to these 
issues to be untimely and that therefore, no further action 
would be taken on these issues.  The RO also provided the 
veteran with an opportunity to appeal its decision.  The 
veteran has not responded to the RO's July 1998 letter.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected COPD is manifested by 
mild pulmonary disease with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion, and pulmonary function test 
results no worse than FEV-1 of 71- to 80-percent predicted, 
or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66- to 80 
percent predicted.



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Codes 6603, 6604 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board granted service connection for COPD in June 1996.  
Later that month the RO issued a rating decision effectuating 
the grant and assigning a 10 percent disability evaluation 
pursuant to Diagnostic Code 6603.  The veteran was 
subsequently scheduled for a VA examination which was 
conducted in July 1996.  By an August 1996 rating decision 
the RO continued the 10 percent rating.  That rating has been 
in effect since that time.

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. 
§§ 4.96-4.97.  See 61 Fed. Reg. 46720- 46731 (1996).  Where 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  As the changes to the 
schedular criteria were made during the pendency of the 
veteran's appeal, the Board finds that it must consider both 
the old and new criteria in evaluating the veteran's service-
connected COPD.  However, as the revised regulations in this 
case do not allow for their retroactive application prior to 
October 7, 1996, the Board cannot apply the new provisions 
prior to that date.  Rhodan v. West, 12 Vet. App. 55 (1998).  
In other words, the Board must review the evidence dated 
prior to October 7, 1996, only in light of the old 
regulations, but must review the evidence submitted after 
October 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.

Under the former criteria at 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6603 (1996) pertaining to pulmonary emphysema, a 10 
percent evaluation was warranted for mild disease, with 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation was warranted for moderate disease, with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface, and 
pulmonary function testing consistent with findings of 
moderate emphysema.  A 60 percent evaluation was warranted 
for severe disease, with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, and with ventilatory impairment of a severe 
degree confirmed by pulmonary function tests with marked 
impairment of health. 

Under the current criteria of 38 C.F.R. § 4.97, DC 6604 
(1998) pertaining to chronic obstructive pulmonary disease, a 
10 percent evaluation is warranted for FEV-1 of 71- to 80-
percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO 
(SB) 66- to 80 percent predicted.  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent of predicted value, 
FEV-1/FVC of 56 to 70 percent, or DLCO testing by the single 
breath (SB) method of 56 to 65 percent of predicted value.  A 
60 percent evaluation is warranted for FEV-1 of 40 to 55 
percent of predicted value, FEV-1/FVC of 40 to 55 percent, 
DLCO (SB) of 40 to 55 percent of predicted value, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Both the old and revised criteria 
contemplate 100 percent ratings. 

In considering the veteran's COPD under DC 6603, the Board 
reviewed pertinent objective medical findings noted in 
several VA examination reports.  A report from July 1996 
indicates that the veteran was on no medications and had no 
drug allergies.  The veteran reportedly smoked more than one 
pack of cigarettes per day.  He reported shortness of breath 
with exertion, but indicated that he did not have to stop his 
activities secondary to dyspnea on exertion.  He reported 
that he did not climb stairs anymore due to dyspnea.  He 
indicated that he had a chronic cough with whitish sputum.  
The examiner noted no active malignant process or disease.  
He reported that the veteran's lung examination was 
unremarkable and were clear to auscultation.  Chest x-ray 
reportedly showed mildly hyperexpanded lungs with old 
calcified granulomas.  Cardiovascular silhouette was stable 
and within normal limits.  The impression was COPD and stable 
old granulomatous disease.  The examiner noted no significant 
interval change or active disease.  Pulmonary function 
testing revealed FEV-1 of 3.11, which was 77 percent of 
predicted, FVC of 4.14 or 84 percent predicted, an FEV-1/FVC 
ratio of 75 and DLCO of 26.6 which was 79 percent predicted.  
The FEV-1/FVC ratio was reported to be normal.  Midflows were 
decreased.  Post-bronchodilator spirometry was improved.  
Residual volume was normal.  Total lung capacity was normal.  
DLCO was normal.  The impression was that the results were 
consistent with small airway disease.  The examiner indicated 
that there was no active disease demonstrated on examination.  
The diagnosis was COPD by chest x-ray and small airway 
disease by pulmonary function test.

On examination in July 1997, the veteran indicated that his 
present condition was increasing and he complained of 
exertional dyspnea with recurrent episodes of purulent 
sputum.  The veteran indicated that he smoked until September 
of the prior year and had stopped smoking, but continued to 
have shortness of breath.  On examination, the examiner noted 
normal auscultation of both lungs during inspiration, 
expiration and post-coughing, no evidence of percussible 
lesions but a slight increase in the PA diameter of the chest 
with deep respiration.  A July 1997 chest x-ray revealed no 
active disease of the chest.  Pulmonary function testing 
revealed an FEV-1 of 97 percent predicted, FEV-1/FVC of 81 
percent predicted, and DLCO was 87 percent predicted.  The 
diagnostic impression was normal pulmonary function test.

Pulmonary function tests in October 1997 demonstrated FEV-1 
of 93 percent predicted, and FEV-1/FVC of 81 percent.  The 
interpretation was that the FVC and FEV-1 results were 
normal.  It was reported further that the midflows were 
normal.  Post-exercise, the examiner noted that the FVC was 
normal and that FEV-1 was only mildly reduced.  The post-
exercise FEV-1/FVC ratio revealed borderline obstructive 
defect with reduced midflow rates.  The impression was 
spirometry consistent with exercise-induced obstructive 
pattern.  

On VA examination in November 1997, the veteran reported that 
his shortness of breath was worse when he walked and reported 
that he could walk about one mile before he felt short of 
breath.  He indicated that cold weather made the shortness of 
breath worse.  He also reported some lightheadedness and 
dizziness.  He indicated that his shortness of breath was 
only present on exertion.  He reported having stairs in his 
home and indicated that he did get short of breath walking up 
ten steps.  He denied any dyspnea at night or at rest.  He 
also reported associated wheezing when he was short of 
breath.  He indicated that he did not exercise.  On 
examination in November 1997, the veteran had a normal heart 
and lungs, good inspiratory and expiratory effort, including 
no audible wheezing upon walking two flights of stairs and no 
malignant process or structural changes.  The examiner noted 
that the veteran had two sets of pulmonary function tests and 
he noted that one was routine spirometry which was normal and 
that one spirometry obtained pre- and post-exercise was 
abnormal and consistent with exercise induced obstructive 
pattern.  

A November 1997 exercise oximetry report from the University 
of Kansas revealed room air arterial blood gases which 
demonstrated borderline hypoxemia with a slight elevation 
with carboxyhemoglobin.  The results of exercise with pulse 
oximetry demonstrated no additional arterial oxygen 
desaturation with exertion, and supplemental oxygen was not 
recommended for exertion.

VA progress notes from January 1998 reveal that the veteran 
had resumed smoking.  Examination at that time revealed clear 
lungs.  

The Board finds that the evidence shows the veteran's COPD is 
manifested by mild symptoms consistent with a 10 percent 
rating under DC 6603 during the pendency of this appeal.  A 
higher rating is not warranted here because the evidence does 
not show any of the moderate symptomatology required for a 30 
percent rating under this DC, including moderate dyspnea 
after climbing one flight of steps or walking more than one 
block on a level surface.  As noted above, the veteran 
demonstrated the ability to walk up to a mile and to climb 
two flights of steps without discomfort.  The Board notes 
further, that none of the examiners have characterized the 
veteran's respiratory disorder as moderate in degree.  Under 
the old criteria, a 10 percent evaluation contemplated 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  The 
evidence, as set forth above, does not demonstrate 
symptomatology consistent with the next higher evaluation.

The Board also reviewed the results of pulmonary function 
testing dated after October 1996 to determine the appropriate 
rating for the veteran's COPD under the current criteria of 
Diagnostic Code 6604.  In this regard, July 1997 tests 
demonstrated FEV-1 at 97 percent predicted, FEV-1/FVC at 81 
percent and DLCO at 87 percent predicted.  October 1997 tests 
demonstrated a reported normal FEV-1 at 93 percent predicted, 
normal FVC and normal FEV-1/FVC at 81 percent.  Post-exercise 
findings included only a mildly reduced FEV-1 and a normal 
FVC as well as a FEV-1/FVC ratio which was described as 
indicative only of borderline obstructive defect with reduced 
midflow rates.  Essentially, all of these results are within 
or better than the current criteria for a 10 percent 
disability rating under DC 6604.  In consideration of the 
foregoing, the Board finds insufficient basis for a higher 
than 10 percent evaluation for the veteran's COPD under 
either the prior criteria of DC 6603 or the current criteria 
of DC 6604.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected COPD.  As the Board has determined that the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

In reaching its decision the Board has carefully considered 
the history of the veteran's disorder and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability picture to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and to warrant extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for COPD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

